Citation Nr: 1012560	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Veteran testified at a Board 
hearing held at the RO in December 2008.

In September 2009, the Board remanded the appeal, requesting 
the Appeals Management Center (AMC) to obtain and associate 
with the claims file any VA medical records for the Veteran, 
including any audiology consultation reports, dated from 
September 2007 to the present; and to provide the Veteran 
with a VA audiology examination.  Having completed the 
required directives, in June 2009, the RO issued an SSOC 
and, subsequently, returned the case to the Board.  As such, 
the Board finds that the provisions of the Board's September 
2009 remand have been complied with sufficiently.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds 
that additional action must be taken prior to the Veteran's 
claim can be adjudicated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he contends are related to 
a combination of an injury to his left eardrum in service 
and his exposure to aircraft noise in service.  In this 
regard, he has testified that in service his barracks and 
hospital where very near a flight line.

In support of his claim, the Veteran submitted a December 
2008 letter from an otolaryngologist, Michael Ditkoff, M.D., 
who noted the Veteran's history of tympanic membrane 
perforation in service in approximately 1966 and prolonged 
exposure to aircraft engines during his time in service. The 
physician stated that it was his opinion that it was as 
likely as not that the Veteran's current bilateral hearing 
loss and tinnitus were related to this exposure in the Air 
Force or possibly from the trauma to his eardrum causing 
perforation.  

In a November 2009 VA audiology examination report, a VA 
examiner stated that it was less likely than not that the 
Veteran's hearing loss/tinnitus were related to any incident 
in service, to include acoustic trauma and/or noise 
exposure. In her report, the examiner indicated that she had 
reviewed the claims file prior to writing her conclusion.  
The VA examiner, however, did not address Dr. Ditkoff's 
letter in her opinion and, as such, never stated her reasons 
for disagreeing with his opinion.  

Moreover, after the issuance of the January 2010 
Supplemental Statement of the Case, the most recent on 
record, the Veteran submitted an additional letter from Dr. 
Raymond J. Catania, dated October 2009.  In this letter, the 
physician stated that he had evaluated the Veteran's hearing 
in July 2009.  He noted the Veteran's history of tympanic 
membrane perforation in and prolonged exposure to aircraft 
engines during his time in service. The physician stated it 
is his opinion that it was as likely as not that the 
Veteran's current bilateral hearing loss and tinnitus were 
related to in-service noise exposure or possibly from the 
trauma to his eardrum causing perforation.  In his letter, 
Dr. Catania did not state whether he reviewed the Veteran's 
service treatment records including the separation 
examination report.  The Veteran has not waived RO 
consideration of October 2009 letter from Dr. Catania.  See 
38 C.F.R. § 20.1304 (2009).  Moreover, after receipt of this 
letter the AMC did not seek to procure any treatment records 
from Dr. Catania's office.  

As such, it is the judgment of the Board that an additional 
VA examination and medical opinion would facilitate its 
decision in this case.  In authoring this opinion, the 
examiner must specifically address the opinions of Drs. 
Ditkoff and Catania, indicating any points of agreement or 
disagreement.  As a result of this remand, the agency of 
original jurisdiction may review the evidence that was 
submitted after certification of the appeal to the Board.  
Id.

Accordingly, the case is REMANDED for the following action:


1. The AMC/RO should contact the Veteran 
and request that he identify specific 
names, addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorizations have been received, the 
AMC/RO should attempt to obtain copies of 
all pertinent records which have not 
already been obtained, to include those 
from the office of Dr. Catania.  

2.  The AMC/RO should arrange for a VA 
audiology examination of the Veteran to 
determine the nature and etiology of any 
bilateral hearing loss and tinnitus.  All 
indicated studies should be performed.  
After examination of the Veteran and 
review of the record including both the 
service treatment records and the letters 
from Dr. Ditkoff and Dr. Catania, and 
accepting as true the Veteran's statements 
that he was exposed to aircraft engine 
noise near his barracks and near the 
hospital where he worked in service, the 
audiologist should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or higher) that 
the Veteran's bilateral hearing loss had 
its onset in service or is causally 
related to service or any incident of 
service, including exposure to aircraft 
engine noise and/or left ear injury.  In 
addition, and again accepting as true the 
Veteran's statements that he was exposed 
to aircraft engine noise, the audiologist 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or higher) that the Veteran's 
tinnitus had its onset in service or is 
causally related to service or any 
incident of service, including exposure to 
aircraft engine noise and/or left ear 
injury.

The audiologist should provide an 
explanation of the rationale for any 
opinions, including any agreements or 
disagreements with the opinions of Drs. 
Ditkoff and Catania.  

The claims file must be provided to the 
audiologist and that it was available for 
review should be noted in the examination 
report.

3.  Then, after completion of any 
additional development indicated by the 
state of the record, the AMC/RO should re-
adjudicate the claims of entitlement to 
service connection for bilateral hearing 
loss and entitlement to service connection 
for tinnitus.  If any benefit sought on 
appeal remains denied, the AMC/RO should 
issue an appropriate Supplemental 
Statement of the Case that addresses all 
evidence added to the record since the 
January 2009 Statement of the Case and 
provide the Veteran and his representative 
an opportunity to respond.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



